DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Applicant’s Response to Office Action
Applicant’s response dated 12 July 2021 to the Non-Final Office Action dated 15 April 2021 is acknowledged.  
Amended claims, dated 12 July 2021 have been entered into the record.
Examiner’s Response to Amendment
The present amendment cancels previously rejected claims 1-8, amends previously objected claim 10 to be an independent claim and amends the remaining claims such that they all now depend directly or indirectly from claim 10.
The outstanding rejections are clearly overcome by this amendment.
Status of the Claims
Claims 10-14, 16-21 and 23-25 are allowed. 
Claims 1-9, 15, 22 and 26 were cancelled by the Applicant.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to the 20 novel compounds listed in independent claim 10, salts and compositions thereof and to methods of use consistent with their demonstrated functional activity as inhibitors of bacterial beta-lactamase enzymes.  The closest prior art is the reference combination of MANDAL (WO 
The instant claims are allowable for at least these reasons.

Conclusion
	Claims 10-14, 16-21 and 23-25 (renumbered claims 1-14) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625